oO Oo NN HAH FP W HN

Nn WN _ — mk
SeRSRBRBBRBSESRAREERBR AS

 

Case 4:19-mj##§569-REB Document 1

ELIZABETH A. STRANGE
Acting United States Attorney
District of Arizona
CHRISTINA M. VEJAR
Assistant U.S. Attorney

Filed 10/0@KL9 Page 1of5

Y sits _Loosep
REE vEn.._COPY
bit JUN 28 P S30.

 

 

Arizona State Bar No.: 024795 CLERK US DISTRICT COURT
United States Courthouse DISTRICT OF ARIZONA.
405 W. Congress Street, Suite 4800
Tucson, Arizona 85701
Telephone: 520-620-7300
Email: christina. vejar@usdoj.gov
Attorneys for Plaintiff
IN THE UNITED STATES DISTRICT COURT pm [ LOK)
FOR THE Oe OF :7 4 0 T U c
United States of America, INDICTMENT
Plaintiff, Violations:
v.
21 U.S.C. §846 .
. (Conspiracy to Possess with Intent to
1. Daniel Morales Cordova, Jr. tribute Methamphetamine)
Counts 1, 4, and 6; Count I
2. Roberto Rey Cordova 21 U.S.C. aCe (a)(1) and
Counts I - 841(b)(I)CA)(vini ,
ossession with Intent to Distribute
3. Steven Ross Tobin othamphetamine)
Counts 1, 4, and 6; Counts 2-4
4. Ramon Jesus Osuna-Robles 18 U.S.C. § 924(c)(1)(A)(i)
Counts 1, 4, and 6; (Possession of a Firearm during
a Drug Crime)
Count 5
Defendants.
(Conspiracy to Conmit Laundering of
irac mmi
on Tastraments) 5°
unt 6
DASE ELE Gana
a : S.C. ;
ise Wabi)
(Forfeiture)
THE GRAND JURY CHARGES:

 
Oo on ND ”D Bh WW NY

SBRRERREBRRESGESAARAAREESAS

 

 

Case 4:19-m|#Q569-REB Documenti—iled Lo/Derlo Page. 2-015

COUNT 1
From a date unknown to on or about March 7, 2017, in the District of Arizona and
elsewhere, Daniel Morales Cordova, Jr., Roberto Rey Cordova, Steven Ross Tobin, and
Ramon Jesus Osuna-Robles, named herein as defendants and co-conspirators, did
knowingly, willfully and intentionally combine, conspire, confederate and agree with each
other, and persons known and unknown to the Grand Jury, to possess with intent to
distribute 500 grams or more of a mixture or substance containing a detectable amount of
methamphetamine or 50 grams or more of actual methamphetamine, a schedule I
controlled substance, in violation of Title 21, United States Code, Section 841(a){1) and
841(b)(1)(A)(viil).
All in violation of Title 21, United States Code, Section 846.
co 2
On or about May 5, 2016, at or near Tucson, in the District of Arizona, Roberto Rey
Cordova did knowingly and intentionally possess with intent to distribute 500 grams or
more of a mixture or substance containing a detectable amount of methamphetamine or 50
grams or more of actual methamphetamine, that is, approximately 0.45 kilograms of
methamphetamine, a Schedule II controlled substance; in violation of Title 21, United
States Code, Sections 841(a)(1) and 841(b)(1)(A)(viii).
| COUNT 3
On or about July 7, 2016, at or near Tucson, in the District of Arizona, Roberto Rey
Cordova did knowingly and intentionally possess with intent to distribute 500 grams or
more of a mixture or substance containing a detectable amount of methamphetamine or 50
grams or more of actual methamphetamine, that is, approximately 0.45 kilograms of
methamphetamine, a Schedule II controlled substance; in violation of Title 21, United
States Code, Sections 841(a)(1) and 841(b)(1)(A)(viii).
COUNT 4
On or about December 3, 2016, at or near Kingman, in the District of Arizona,
Daniel Morales Cordova, Jr., Roberto Rey Cordova, Steven Ross Tobin, and Ramon Jesus

United States of America v. Daniel Morales Cordova, Jr., et al,
Indictment Page 2 of 5

 
o on DA RH Bh WD NY -&

N Beek
SYRKRRBBRBSGSARSAREBEKRES

 

Case 4:19-mjAf6569-REB Document1 Filed 10/0849 Page 3 of5

Osuna-Robles did knowingly and intentionally possess with intent to distribute 500 grams
or more of a mixture or substance containing a detectable amount of methamphetamine or
50 grams or more of actual methamphetamine, that is, approximately 9.5 kilograms of
methamphetamine, a Schedule I controlled substance; in violation of Title 21, United
States Code, Sections 841(a)(1) and 841(b)(1){A)(viii).
co 5

On or about December 3, 2016, at or near Kingman, in the District of Arizona,
Roberto Rey Cordova, did knowingly carry, possess, and use firearms, that is, a 9mm
Berretta 92F handgun, bearing serial number BER297949 during and in relation to, and in
furtherance of a drug trafficking offense, for which he may be prosecuted in a court of the
United States, that is possession with the intent to distribute 500 grams or more of a mixture
or substance containing a detectable amount of methamphetamine or 50 grams or more of
actual methamphetamine, that is, approximately 9.5 kilograms of methamphetamine, in
violation of Title 18, United States Code, Sections 924(c)(1)(A)(i).

COUNT 6

From a date unknown to on or about March 7, 2017, in the District of Arizona and
elsewhere, Daniel Morales Cordova, Jr., Roberto Rey Cordova, Steven Ross Tobin, and
Ramon Jesus Osuna-Robles, did knowingly, willfully and intentionally combine, conspire,
confederate and agree with each other, and persons known and unknown to the Grand Jury,
to conduct and attempt to conduct financial transactions affecting interstate commerce,
which transactions involved the proceeds of specified unlawful activity, namely, violations
of 21 U.S.C. §§ 841 (a)(1) and 846, knowing that the transactions were designed in whole
or in part to conceal and disguise the nature, location, source, ownership, and control of
the proceeds of said specified unlawful activity, and that while conducting and attempting
to conduct such financial transaction knew that the property involved in the financial
transaction represented the proceeds of some form of unlawful activity, in violation of 18
U.S.C. § 1956(a)(1)(A)(i) and (a)(1)(@B)G);

All in violation of Title 18, United States Code, Section 1956(b).

United States of America v, Daniel Morales Cordova, Jr., et al.
Indictment Page 3 of 5

 
Oo ON DH DH AB WwW NY

wo oe elke
SNRRRRBBRBSVPSWIABDEBHES

 

Case 4:19-mjff0569-REB Document1 Filed 10/09M§9 Page 4 of 5

FORFEITURE ALLEGATION
Upon conviction of Counts One through Four of the Indictment, the

defendants, Daniel Morales Cordova, Jr., Roberto Rey Cordova, Steven Ross Tobin, and
Ramon Jesus Osuna-Robles, shall forfeit to the United States, pursuant to Title 21, United
States Code, Section 853, all right, title, and interest in (1) any property, real or personal
constituting, or derived from, any proceeds the defendant obtained, directly or indirectly,
as the result of the said violations, and (2) any property used, or intended to be used, in any
manner or part, to commit, or to facilitate, the commission of the said violations.

Upon conviction of Count Five of the Indictment, the defendant, Roberto Ray
Cordova, shall forfeit to the United States, pursuant to Title 18, United States Code, Section
924(d), and Title 28, United States Code, Section 2461(c), any firearms and ammunition
involved in the commission of the offense, including, but not limited to a 9mm Berretta
92F handgun bearing serial number BER297949.

Upon conviction of Court Six of the Indictment, the defendants, Daniel Morales
Cordova, Jr., Roberto Rey Cordova, Steven Ross Tobin, Ramon Jesus Osuna-Robles, shall
forfeit to the United States, pursuant to 18, United States Code, Section 982(a)(1), and
property, real or personal, involved in an offense of Title 18, United States Code, Section
1956(h), or any property traceable to such property, and pursuant to Title 18, United States
Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c), any
property, real or personal, which constitutes or is derived from proceeds traceable to the
offenses of Title 18, United States Code, Section 1956(h).

If any of the property described above, as a result of any act or omission of the
defendant: a) cannot be located upon the exercise of due diligence; b) has been transferred
or sold to, or deposited with, a third party; c) has been placed beyond the jurisdiction of
the court; d) has been substantially diminished in value; or e) has been commingled with
other property which cannot be divided without difficulty, it is the intent of the United
States, pursuant to Title 21, United States Code, Section 853(p), as incorporated by Title
28, United States Code, Section 2461(c), to seek forfeiture of any other property of said

United States of America y. Daniel Morales Cordova, Jr., et al.
Indictment Page 4 of 5

 

 
oO on DH A fh WD LH ee

PFBBRSSRBUIATDEBSEES

26
27
28

 

Case 4:19-mfT0569-REB Document1 Filed 10/68M9 Page 5 of5

defendant up to the value of the above forfeitable property, including, but not limited to,
all property, both real and personal, owned by the defendants.

All in violation of Title 18, United States Code, Sections 853, 924(d), 981 (a)(1)(C),
and 982(a)(1); Title 28, United States Code, Section 2461(c); and Rule 32.2(a), Federal
Rules of Criminal Procedure.

 

A TRUE BILL
/S/
Presiding Juror
ELIZABETH A. STRANGE
Acting United States Attorney
District of Arizona
/S/
Christina M. Vejar
Assistant U.S. Attorney REDACTED FOR
PUBLIC BISCLOSURE

Dated: June 28, 2017

United States of America v. Daniel Morales Cordova, Jr., et al.
Indictment Page 5 of 5

 
